986 So.2d 651 (2008)
Jonathan K. LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-722.
District Court of Appeal of Florida, Fourth District.
June 25, 2008.
Rehearing Denied August 18, 2008.
Carey Haughwout, Public Defender, and Margaret Good-Earnest, Assistant Public Defender, West Palm Beach, and Jonathan Lewis, Milton, pro se.
Bill McCollum, Attorney General, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed, without prejudice to raise the issues argued in this appeal on a timely and proper motion for post conviction relief.
POLEN, FARMER and HAZOURI, JJ., concur.